DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because the numbers 520, 528, 529, 530, 540 and 541 are not shown in drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The reference numbers 331, 332, 640 and 640 are not present in specification.
Appropriate correction is required

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 – 9, the prior art fails to show an eddy current sensor assembly disposed within the top drive housing, the assembly comprising an eddy current sensor configured to provide an output signal associated with an at least one parameter of the top drive; a converter unit operable to receive and convert the output signal into a sawtooth wave signal, and transfer to the sawtooth wave signal to a workstation; wherein the first member portion is configured with a profile sensed by the eddy current sensor assembly.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 10 – 17, the prior art fails to show an eddy current sensor assembly disposed within the top drive housing, the assembly comprising an eddy current sensor configured to provide an output signal associated with an at least one parameter of the top drive; wherein the first member portion is configured with a profile sensed by the eddy current sensor assembly.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 18, the prior art fails to show a sensor assembly disposed within the top drive housing, the assembly comprising a sensor configured to generate an output signal associated with an at least one parameter of the top drive; wherein the first member portion is generally cylindrical, and further comprising: a top side; a bottom side; and an outer side surface, wherein the outer side surface is configured with the profile that comprises in lateral cross-section: a first edge having a radius r1, a second edge having a radius r2, and a null having a radius rnull, wherein r2 > r1 > rnull.  These features taken together with the other limitations of the claim render the claim allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Orban et al. (10,550,640) is cited for its disclosure of an intelligent top drive for drilling rigs.
Zhang (2018/0156936) is cited for its disclosure of a pulsed eddy current casing inspection tool.
Smith (4,142,153) is cited for its disclosure of a tachometer for measuring speed and direction of shaft rotation with a single sensing element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858